Citation Nr: 0712127	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  03-11 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to service connection for a neck, back, and 
shoulder disabilities, to include as secondary to the 
service-connected residuals of a head injury.

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of a head injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in 
February 2005, at which time the Board reopened the claim for 
entitlement to service connection for neck, back, and 
shoulder disabilities and remanded the case for further 
action by the originating agency.  The case has been returned 
to the Board for further appellate action.

In November 2004, the veteran attended a hearing a Veterans 
Law Judge at the Columbia RO.  A transcript of the hearing is 
of record.

In April 2007, the Board granted the veteran's motion to 
advance the appeal on the Board's docket.


REMAND

The Veterans Law Judge who presided at the veteran's November 
2004 hearing is no longer employed by the Board.  In a March 
2007 letter, the Board informed the veteran of his options 
with respect to another Board hearing.  The veteran responded 
in April 2007 and requested a videoconference hearing before 
another Veterans Law Judge.  

In light of these circumstances, the case is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for the following action:

The AMC or the RO should schedule the 
veteran for a videoconference hearing 
before the Board in accordance with the 
advancement of his appeal on the Board's 
docket.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded. See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




